


Exhibit 10.6


BankUnited, Inc.
Policy on Incentive Compensation
Purpose


This Policy on Incentive Compensation (the “Policy”) was adopted by the Board of
Directors (the “Board”) of BankUnited, Inc. to establish key principles by which
the Board and executive management will make determinations with respect to
incentive compensation arrangements.
The Board believes that proper and effective incentive compensation arrangements
attract skilled staff, encourage employee performance, promote employee
retention, provide retirement security to employees, and allow personnel costs
to vary along with its revenues.


This Policy should be reviewed in conjunction with the federal regulators’
Guidance on Sound Incentive Compensation Policies, dated June 25, 2010 (the
“Guidance”) and attached hereto as Annex A. The Guidance establishes the
following core principles for incentive compensation:
•
Provide employees’ incentives that appropriately balance risk and reward;

•
Be compatible with effective controls and risk management; and

•
Be supported by strong corporate governance, including active and effective
oversight by the organization’s board of directors.



Statement of Policy


This Policy applies to incentive compensation arrangements of BankUnited, Inc.
and its subsidiaries (collectively, the “Company”) adopted on or after the date
hereof.


For purposes of this Policy, the term "incentive compensation" means those
portions of an employee’s current or potential compensation that are tied to the
achievement of one or more specific metrics (e.g., a level of sales, revenue, or
income). It does not include (a) compensation that is awarded solely for, and
the payment of which is solely tied to, continued employment or (b) compensation
arrangements that are determined based solely on the employee's level of
compensation and does not vary based on one or more performance metrics.


The Policy applies to the following groups of employees (“covered employees”):
(i) senior executives1 and others who are responsible for oversight of the
organization's firm-wide activities or material business lines; (ii) individual
employees (executive and non-executive level) whose activities may expose the
Company to material risks and (iii) groups of employees who collectively can
expose the Company to material risks.






 
 
 
 
 
 
1
For purposes of this Policy, and consistent with the Guidance, the term "senior
executive"
includes (i) each named executive officer in the Company's proxy statement and
(ii) each officer designated by the Board for purposes of Regulation O.




1



--------------------------------------------------------------------------------




In determining what constitutes ‘material’ risk, the Company will consider the
inherent risks associated with an employee’s work activities and the potential
or actual risks (financial, reputation and others) faced by the Company based on
these activities.
Key Principles
A.
Contribution to the Company. In determining an incentive compensation
arrangement for a covered employee, the Company shall take into account the
covered employee’s past, present, and expected future contributions to the
success, safety, and soundness of the Company. Factors considered in evaluating
those contributions may include, among other things:

•
overall individual performance or achievement

•
overall organizational performance or achievement

•
overall individual contribution to organizational performance

•
business segment performance or achievement

•
successful completion of projects/initiatives

•
level of individual responsibilities

B.
Balance risk and financial results. Incentive compensation arrangements shall
balance risks and financial results in a manner that allows the Company to
attract and retain quality employees and appropriately reward employee
contributions, but does not encourage employees to expose the Company to
imprudent risks, including those that may emerge in future periods.
Additionally, incentive compensation plans for covered employees in risk
management and internal control functions should be structured to avoid
conflicts of interest.



C.
Risk management and internal controls. The Company shall maintain appropriately
strong controls over the design, documentation, approval, and implementing of
incentive compensation plans for covered employees. Risk management processes
and internal controls should reinforce and support the development and
maintenance of balanced incentive compensation arrangements.



D.
Strong corporate governance. The Company shall exercise strong and effective
corporate governance, including active oversight by the Board through its
Compensation Committee (the “Committee”) or any other designated Board
committee. The Committee shall (i) approve incentive compensation arrangements
for senior executives, (ii) monitor the performance of the incentive
compensation plans; and (iii) review these plans periodically to determine
whether the organization’s incentive compensation arrangements may be promoting
imprudent risk-taking.

The Committee will additionally ensure that the Company’s public disclosure
relating to incentive compensation complies with all applicable laws and
regulations.

2



--------------------------------------------------------------------------------




Policy Administration


Revisions to the Policy will be presented to the Enterprise Risk Management
Committee for approval. Revisions deemed material by the Committee will be
presented to the Board for ratification at its next scheduled meeting. The Board
will review the Policy in its entirety and ratify any revisions no less than
annually.



3

